UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 99-7201



In Re:   GRANT ANDERSON,

                                                          Petitioner.



          On Petition for Writ of Mandamus.    (CA-99-337)


Submitted:   October 29, 1999             Decided:   November 9, 1999


Before MURNAGHAN, LUTTIG, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Grant Anderson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Grant Anderson filed a petition for a writ of mandamus seeking

an order compelling the district court to explain why it does not

have jurisdiction to consider his habeas petitions and to explain

its case assignment process. We deny the petition.

     Mandamus is a drastic remedy to be used only in extraordinary

circumstances.     See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976).    Mandamus relief is only available when there are

no other means by which the relief sought could be granted, see In

re Beard, 811 F.2d 818, 826 (4th Cir. 1987), and may not be used as

a substitute for appeal.    See In re United Steelworkers, 595 F.2d

958, 960 (4th Cir. 1979).    The party seeking mandamus relief car-

ries the heavy burden of showing that he has "no other adequate

means to attain the relief he desires" and that his right to such

relief is “clear and indisputable.” Allied Chem. Corp. v. Daiflon,

Inc., 449 U.S. 33, 35 (1980).         Anderson has not made such a

showing. Accordingly, we deny his petition for a writ of mandamus.

Anderson is granted leave to proceed in forma pauperis. Anderson’s

motions for enlargements of time and to compel are denied as moot.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                     PETITION DENIED


                                  2